DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 5-8, 24 and 25 (should have been included with Group I) in the reply filed on 30 August 2021 is acknowledged.
Claims 9-13, 15-18 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 August 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has an optional limitation.  Optional limitations are indefinite because it is unclear whether they are required or not.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holzle et al. (WO 2007/113107 (as provided by Applicant in IDS)), in view of Tamura et al. (US Patent 6,200,732).
Regarding Claims 1, 6, 24 and 25: Holzle et al. disclose a printable composition comprising: (b) 5 to 50 wt.%, inclusive, of a polymerizable component (6 wt% glycerol 1,3-diglycerolate diacrylate (GDDA, Aldrich); (c) 10 to 80 wt.%, inclusive, of a temporary solvent (76 wt % propylene-glycol-monomethyl-ether acetate (PGMEA); (d) 0.1 to 5 wt.%, inclusive, of a photoinitiator (.58 wt% 4-benzoxolane 2,6-bis (tricloromethyl)-s-triazine (TAZ-107 Midori-Chemical Co., ltd); and (a) 1 to 50 wt.%, inclusive, of a polymer (generic binder of methacrylic acid and aromatic methacrylate and EFKA), and further disclose that the mixture was spun on a substrate and cured by exposure to UV Light (thus it is the Examiner’s position that the composition is printable)(Example 1 pg. 36 lines 12-21).  Holzle et la. fail to specifically disclose the polymer to be selected from the group consisting of polvolefin, sulfopolyester, and polyethylene terephthalate, however Tamura et al. disclose that polyolefins are added as filler to printable compositions.  Specifically Tamura et al. disclose fine particles of polymethacrylate, polystyrene, polyethylene and polypropylene are added to the composition (col. 10 line 7-col. 11 line 58).  Given those teachings a person having ordinary skill in the art at the time of invention would have found polyolefins to be an obvious variant of the polymers used by Holzle et al. and would have found their substitution to be obvious absent a showing of unexpected results.
Regarding Claim 5: Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. further disclose wherein the polymer comprises a weight average molecular weight of between 3000-300000 and therefore a person having ordinary skill in the art at the time of invention would have found a MW of 20,000 grams per mole or greater  to be obvious (overlapping ranges are prima facie obvious)(pg. 21 lines 27-32).
Regarding Claim 7 : Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. further disclose wherein the polymerizable component comprises urethane groups, epoxy groups, or both (see list page 14 line 18-pg. 21 line 32).
Regarding Claim 8 : Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. fail to disclose wherein the printable composition has a viscosity of 15,000 cP or less at 25°C using a #1 spindle.  However given the similarity of the inventive composition and that of the prior art it is the Examiner’s position that the prior art composition meets the viscosity requirement. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744